Citation Nr: 1508369	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  12-07 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim for entitlement to service connection for scoliosis of the thoracolumbar spine.

2.  Entitlement to service connection for scoliosis of the thoracolumbar spine. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran; the Veteran's Wife




ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to May 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the Veteran's claim due to failure to submit new and material evidence.  

This matter has a rather extensive procedural history, which the Board will briefly recite.  The Veteran's claim was originally denied in a May 1996 rating decision.  The Veteran appealed that rating decision, resulting in a January 2001 Board Remand, a June 2005 Board request for an expert medical opinion, and an August 2005 Board decision denying entitlement to service connection.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims which led to an April 2006 Joint Motion for Remand (JMR).  Subsequent to the JMR, the Board requested another expert medical opinion in November 2006.  The Board then denied the Veteran's claim in an April 2007 decision.

The Veteran filed an August 2008 claim to reopen resulting in a February 2009 rating decision denying entitlement to service connection on the basis of failure to submit new and material evidence.  The Veteran did not appeal this decision and as a result it became final.  In May 2010 the Veteran filed another claim to reopen which led to the June 2010 rating decision now on appeal.

The Board remanded this matter in July 2014 to afford the Veteran a hearing before the undersigned Veterans Law Judge (VLJ).  The Veteran testified before the undersigned VLJ at an October 2014 videoconference hearing.  A copy of the transcript is associated with the file.
The Board notes that the issue of entitlement to recognition of L.M.H. as the Veteran's spouse was previously on appeal, including at the time of the Board's July 2014 Remand.  However, at the October 2014 videoconference hearing the Veteran, the Veteran's wife, and the Veteran's representative indicated that the matter had been resolved to their satisfaction.  As a result, the full benefit sought on appeal has been granted and the matter is no longer on appeal.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS system to ensure review of the totality of the evidence.

The issue of entitlement to service connection for scoliosis of the thoracolumbar spine is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The February 2009 rating decision denying entitlement to service connection for scoliosis of the thoracolumbar spine is final.

2.  Evidence received after the February 2009 final decision, with respect to entitlement to service connection for scoliosis of the thoracolumbar spine, includes evidence that is not cumulative or redundant of the evidence previously of record, addresses unestablished facts necessary to substantiate the claims, and raises the reasonable possibility of substantiating the claims. 


CONCLUSIONS OF LAW

1.  The February 2009 rating decision is final.  38 U.S.C.A. §§ 7104, 7105 (West 2002; 38 C.F.R. §§ 3.160(d), 20.1100, 20.1104 (2014).

2.  New and material evidence has been received to reopen the claim for service connection for scoliosis of the thoracolumbar spine.  38 U.S.C.A. § 5108  (West 2002); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Rating decisions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2014).  An appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a final claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  The Board does not have jurisdiction to consider a claim that has become final before it determines that new and material evidence has been presented, irrespective of what the regional office may have determined with respect to new and material evidence.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

The February 2009 rating decision denied entitlement to service connection for scoliosis of the thoracolumbar spine due to the failure to submit new and material evidence.  Service connection had previously been denied, including in an April 2007 Board decision, because the evidence did not show that the Veteran's scoliosis was caused by service or that the preexisting condition had been aggravated by his military service.

This February 2009 rating decision was not appealed by the Veteran and as a result became final.  Therefore, an unestablished fact necessary to substantiate this claim is competent evidence that the Veteran's preexisting scoliosis was aggravated by service.

The Veteran submitted an October 2012 opinion from a private physician stating that the Veteran's "condition is likely worse due to his previous service obligation."  As a result, it qualifies as new and material evidence sufficient to reopen the claim.

The Board finds that new and material evidence has been submitted with respect to the Veteran's service connection claim for scoliosis of the thoracolumbar spine on appeal.  


ORDER

The previously denied claim of entitlement to service connection for scoliosis of the thoracolumbar spine is reopened on the basis of new and material evidence; to that extent only, the appeal is granted. 


REMAND

With regard to a claim such as this one that involves the possible question of aggravation of a preexisting condition, the Board notes that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled in service, except for defects, diseases, or infirmities noted at the time of entrance, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  See 38 U.S.C.A. § 1111 (West 2012).  Determinations of whether a condition existed prior to service should be "based on thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to . . . manifestations, clinical course, and character of the particular injury or disease or residuals thereof."  See 38 C.F.R. § 3.304(b)(1) (2014).

The law further provides that the burden to show no aggravation of a preexisting disease or disorder during service is an onerous one that lies with the government. See Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  The VA Office of the General Counsel determined that VA must show by clear and unmistakable evidence that there is a preexisting disease or disorder and that it was not aggravated during service.  See VAOPGCPREC 3-03 (July 16, 2003).  The veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See id.  The Board must follow the precedent opinions of the General Counsel.  See 38 U.S.C.A. § 7104(c) (West 2012).

Here, the evidence seems clear that the Veteran's currently diagnosed scoliosis preexisted his entrance into service, despite it not being noted upon entrance.  However, the question raised again by the Veteran in submitting the October 2012 private opinion is whether there is clear and unmistakable evidence that the preexisting condition was not aggravated during service.  Here, the Board notes this "onerous" standard and finds that Remand for a clarifying VA opinion is necessary.  

The record contains three VA opinions as to the etiology of the Veteran's currently diagnosed scoliosis, provided in July 2005, February 2007, and April 2014.  The July 2005 VA opinion provides little to no rationale as to the examiner's conclusion that the Veteran's scoliosis was not aggravated by his service.  The February 2007 opinion focuses exclusively on the nature of the Veteran's scoliosis and whether it preexisted service.  Finally, the April 2014 opinion states that "[m]edical literature does not suggest trauma, overuse, increased workload, etc. as a cause of scoliosis or worsening of scoliosis....[V]eteran did not [complain of] back pain at time of separation from service.  [T]hus, it is less likely than not that [V]eteran's scoliosis of lspine was aggravated more than normal disease progression by military service."

The Board notes that the April 2014 examiner concluded that it is "less likely than not" that the Veteran's scoliosis was aggravated by his service, rather than using the necessary standard of "clear and unmistakable evidence that the preexisting condition was not aggravated during service."  In addition, the examiner cites "medical literature," which is appropriate.  However, in a June 2014 Informal Hearing Presentation, the Veteran's representative cites medical literature which he argues shows that scoliosis can be aggravated by trauma.  As a result, the Board finds that a clarifying opinion which provides a more detailed rationale as to any opinion offered by the examiner is necessary.  Any resulting opinion should use the "clear and unmistakable standard," address the potential of conflicting medical literature,  and discuss any other relevant medical or lay evidence of record.

In remanding this matter, the Board notes the October 2012 private medical opinion submitted by the Veteran.  However, the private physician provided no supporting rationale as to his ultimate conclusion that the Veteran's scoliosis is "likely worse" due to his service.  As a result, the probative value is limited and Remand is still necessary.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the April 2014 VA examiner. If this examiner is not available, return the file to an examiner of appropriate knowledge and expertise.  It is up to the discretion of the examiner if a new examination is necessary, or if an addendum opinion is sufficient.

The claims folder and a copy of this REMAND should be provided to the examiner for review in conjunction with any opinion and/or examination, and the examination report/addendum opinion should reflect that such a review was conducted. The examiner must: 

a) Provide an opinion as to whether the Veteran' scoliosis clearly and unmistakably (obviously or manifestly) existed prior to his active duty service. 

Then address either b) and/or c) below, as appropriate:

c) If the Veteran's scoliosis did not clearly and unmistakably exist prior to his active duty service, provide an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that the scoliosis originated during, or is etiologically related to, his active duty service.

d) If the Veteran's scoliosis did clearly and unmistakably exist prior to his active duty service, provide an opinion as to whether such disorder clearly and unmistakably (obviously or manifestly) was not aggravated (increased in severity beyond the natural progression of the disability) during his active duty service. 

It is requested that the examiner use the standard of clear and unmistakable where appropriate in rendering his/her opinion.

If any tests or other diagnostic tools are deemed necessary by the examiner, they should be completed.  The examiner's written report must be associated with the Veteran's VA claims folder.

The VA examiner must provide a thorough rationale for any opinion provided, as a matter of medical probability, based on the examiner's clinical experience, medical expertise, established medical principles, and the evidence of record.  References should be made to pertinent documents of record, as necessary.  Specifically, the examiner should the October 2012 private medical opinion, any other relevant medical evidence, and any relevant lay statements of record. 

2.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand. If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).
 
3.  After undertaking any other development deemed appropriate, the RO will re-adjudicate the issues on appeal. If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


